THIS was a binding over by a Justice of the Peace for passing a counterfeit certificate. —The attorney for the state enquired into the facts and found the case insupportable and entered a nolle profequi.—He however moved the Court that cost might be taxed against Stanley; on this ground, that Stanley occasioned the prosecution entirely by his improper and suspicious conduct at the time he was brought before the Justice; that he then refused to plead or give any account of the matter; which if he had done he might have evinced his innocence; Therefore by his refusal to disclose the truth and render an account of the matter, he ren*26dered the prosecution necessary and ought to be holden to pay the cost.—
Pr. tot: Cur: Where the state attorney enters a nolle it is to be intended there was no cause of action; and it is more conclusive than an acquittal of the Grand Jury; therefore cost cannot be taxed.—